DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Matoba et al. (US Pub. No. 2019/0116356 A1) discloses a projector recommendation method (i.e. recommended layout; page 16, paragraph 0310, lines 3-5) comprising: a database providing a look-up table (i.e. setting image; Figure 9, element 40), wherein the look-up table (i.e. setting image; Figure 9, element 40) records a plurality of projectors (i.e. element 53 in Figure 9 is a selection button in which the user can select a desired projector stored in the setting image; page 5, paragraph 0144, lines 1-7) and a plurality of projection parameters (Figure 10, elements 56, 57, 58, 59, 60 and 61, in addition to other parameters like resolution of the image, and brightness) corresponding to each of the projectors (i.e. setting parameters of the projectors; Figure 10, element 43); inputting a size of a projection plane (i.e. input the size of the screen; page 5, paragraph 0138, lines 3-4 ), a projection distance (Figure 25, element L; page 7, paragraph 0174, line 2 and page 9, paragraph 0204, lines 9-10) and an environmental brightness (i.e. brightness information; page 10, paragraph 0212, lines 1-4); calculating a projection length (i.e. width of the projection image; see width in Figure 8) according to the size of the projection plane (i.e. screen settings; Figure 7, element 42), a target aspect ratio (i.e. aspect ratio input unit; Figure 10, element 60) and a blending manner (i.e. blending guide input unit; Figure 10, element 61), and calculating a target minimum projection brightness (i.e. calculated brightness; page 10, paragraph 0219, line 3) according to the environmental brightness, a predetermined brightness level and a projection area (i.e. the calculated brightness changes depending on simulation conditions/parameters; page 10, paragraph 0219, lines 8-13 and paragraph 0220, lines 7-9); and generating a projector recommendation result (i.e. recommended layout) according to the target minimum projection brightness (i.e. calculated brightness; page 10, paragraph 0219, line 3).  However, Matoba et al. and the prior art of record neither shows nor suggest a projector recommendation method comprising a processing unit generating a projector recommendation list to be the projector recommendation result when the projection parameters of at least one candidate projector of the projectors satisfy the target minimum projection brightness, the target throw ratio and the target resolution, wherein a display unit displays the projector recommendation list to show the at least one candidate projector for installing a projector satisfying a projection requirement at a site.
Regarding claim 9, Matoba et al. (US Pub. No. 2019/0116356 A1) discloses a projector recommendation system (i.e. recommended layout; page 16, paragraph 0310, lines 3-5) comprising: a database storing a look-up table (i.e. data stored in the setting image; Figure 9, element 40), the look-up table (i.e. setting image; Figure 9, element 40) recording a plurality of projectors (i.e. element 53 in Figure 9 is a selection button in which the user can select a desired projector stored in the setting image; page 5, paragraph 0144, lines 1-7) and a plurality of projection parameters (Figure 10, elements 56, 57, 58, 59, 60 and 61, in addition to other parameters like resolution of the image, and brightness) corresponding to each of the projectors (i.e. setting parameters of the projectors; Figure 10, element 43); an input interface configured to input a size of a projection plane (i.e. input the size of the screen; page 5, paragraph 0138, lines 3-4), a projection distance (Figure 25, element L; page 7, paragraph 0174, line 2 and page 9, paragraph 0204, lines 9-10) and an environmental brightness (i.e. brightness information; page 10, paragraph 0212, lines 1-4); a processing unit (i.e. information processing apparatus [Figure 1, element 100] includes the application image [Figure 4, element 10]) calculating a projection length (i.e. width of the projection image; see width in Figure 8) according to the size of the projection plane (i.e. screen settings; Figure 7, element 42), a target aspect ratio (i.e. aspect ratio input unit; Figure 10, element 60) and a blending manner (i.e. blending guide input unit; Figure 10, element 61), and calculating a target minimum projection brightness (i.e. calculated brightness; page 10, paragraph 0219, line 3) according to the environmental brightness, a predetermined brightness level and a projection area (i.e. the calculated brightness changes depending on simulation conditions/parameters; page 10, paragraph 0219, lines 8-13 and paragraph 0220, lines 7-9), the processing unit (i.e. information processing apparatus [Figure 1, element 100] includes the application image [Figure 4, element 10]) generating a projector recommendation result (i.e. recommended layout) according to the target minimum projection brightness (i.e. calculated brightness; page 10, paragraph 0219, line 3).  However, Matoba et al. and the prior art of record neither shows nor suggests a projector recommendation system wherein when the projection parameters of at least one candidate projector of the projectors satisfy the target minimum projection brightness, the target throw ratio and the target resolution, the processing unit generates a projector recommendation list to be the projector recommendation result, and the projector recommendation list shows the at least one candidate projector; and a display unit configured to display the projector recommendation list to show the at least one candidate projector for installing a projector satisfying a projection requirement at a site.
Regarding claims 3-8 and 11-16, the claims are allowable based on their dependence from allowable claims 1 and 9 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huebner (US Pub. No. 2013/0229396 A1) discloses a handheld image projecting device that modifies a visible image being projected based upon the position, orientation, and shape of remote surfaces, remote objects like a user's hand making a gesture, and/or images projected by other image projecting devices. The handheld projecting device utilizes at least one illuminated position indicator for 3D depth sensing of remote surfaces and optically indicating the location of its projected visible image. In some embodiments, a handheld projecting device enables a plurality of projected visible images to interact, often combining the visible images, reducing image distortion on multi-planar surfaces, and creating life-like graphic effects for a uniquely interactive, multimedia experience.
Balogh (US Pub. No. 2008/0204663 A1) teaches video projectors, LED projectors, the optical engines of these, or the like, arranged periodically shifted, preferably in the horizontal direction and the diffuser screen is realized as a holographic screen, arrays of diffractive or refractive elements, retroreflective surfaces, or any combination thereof, for imparting a larger divergence to the exit light beams along at least one, preferably in the vertical direction, while in the other direction the angle of divergence provided by the screen is smaller than the angle between the neighboring emitting directions associated with the optically neighboring modules. 
Liebenow (US Patent No. 6,305,805 B1) shows a presentation system, method and software for displaying an image on a screen and correcting image keystone caused by a projection lens of a projector not being centered on the screen. The presentation system comprises a computer including a processor and memory and a projector interfaced with the computer to project an image A stored in the computer's memory. A program of instructions stored in the computer's memory includes instructions configured to correct keystone of the image projected by the projector without centering the projector on the screen. The program provides a software solution to avoid hardware modifications to the computer or projector to correct keystone. The program also includes instructions configured to input right/left and upward/downward projection angles to correct keystone caused by some combination of the angles being greater than or less than 90°.
Fujioka (US Pub. No. 2017/0214895 A1) discloses a projector including an image input unit for obtaining a first input image and a second input image, an optical system control unit for projecting a first projection image based on the first input image and a second projection image based on the second input image on a screen, and a CPU causing a projection unit to project the first projection image and the second projection image in different layouts depending on whether the transition is one from a state of projecting the first projection image to a state of projecting the first projection image and the second projection image simultaneously by means of the projection apparatus alone or one from a state of projecting the first projection image to a state of projecting the first projection image and the second projection image simultaneously by means of the projection apparatus in cooperation with a different projector.
Tannhauser et al. (US Pub. No. 2013/0169888 A1) teaches a video projection system comprising multiple video projectors having a modifiable focal length and adapted to project sub-images. After determining a first calibration parameter associated with a first predetermined focal length of the video projectors, a second calibration parameter corresponding to a second predetermined focal length of the video projectors is computed, the second calibration parameter computed as a function of the first calibration parameter and the second predetermined focal length different from the first one. A display parameter is computed for a video projector, the display parameter being computed as a function of second calibration parameter, and a sub-image to be projected by the video projector is calculated according to the computed display parameter. Necessary display parameters are determined during an initial calibration step and used during a projection session whenever the user issues an "optical zoom" command, without repeating the calibration.
Kondo et al. (US Pub. No. 2009/0213337 A1) shows a plurality of projector apparatuses project images based on inputted image signals onto a screen so that the images are displaced relative to one another by a predetermined amount and superimposed. The luminance of an image region composed of a plurality of projected images that have been projected onto the screen are observed. Luminance values of pixels that construct an image to be projected by each projector apparatus are adjusted based on an observation result and are supplied to the plurality of projector apparatuses. The image region composed of the plurality of projected images is presented by superimposing a first projected image and a second projected image that has a higher resolution than the first projected image. Predetermined pixels in the image region are presented by superimposing corresponding pixels in the projected images from adjacent projector apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/29/2022